Citation Nr: 0803293	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for arthritis of the 
lumbosacral spine, to include as secondary to service-
connected residuals of a left knee injury with a 
postoperative total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to May 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.

A June 1995 RO decision denied the veteran's original claim 
for secondary service connection for a low back disability on 
the basis that the claim was "not well grounded."  The 
Veterans Claims Assistance Act of 2000 (38 U.S.C.A. § 5100 et 
seq. (West 2002)), among other things, eliminated the 
requirement for a well-grounded claim.  See 38 C.F.R. § 3.159 
(2006).  The September 2001 RO decision that is the subject 
of this appeal found that the law and regulations pertaining 
to the finality of unappealed RO decisions was not applicable 
because the veteran was claiming, in part, that his low back 
disability was linked to the accident that resulted in his 
in-service injury left knee injury.  Accordingly, the claim 
was adjudicated on a de novo basis.

Although it is clear that the thrust of the veteran's claim 
is that his low back disability is secondary to his service-
connected left knee disorder, he is also alleging that his 
low back disability is secondary to the in-service injury 
that involved his left knee. (See, e.g., a May 2004 private 
medical record.)  As noted above, the RO has developed this 
appeal as involving a new claim that includes service 
connection on a direct incurrence basis.  See Statement of 
the Case (July 2002).  It is also pertinent to note that 
there is X-ray evidence dated in May 2004 reflecting a new or 
additional diagnosis.  In Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996), the Federal Circuit held that a claim based 
on a diagnosis of a new disorder represents a new claim.

In view of the foregoing, the Board finds that the appeal 
should be adjudicated as a new claim rather than an 
application to reopen a claim.  That is, the Board concurs 
with the RO in finding that the veteran does not have the 
additional burden of submitting new and material evidence to 
reopen his claim.

In November 2006, the Board remanded the case.  The Board 
finds that the RO complied with the November 2006 Remand 
directive, and therefore it may proceed with its review of 
the instant appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2.  Arthritis of the lumbosacral spine was not present in 
service or manifested for many years thereafter, and is not 
shown to be otherwise related to service.

3.  The preponderance of the evidence is against a finding 
that the veteran's arthritis of the lumbosacral spine was 
caused or worsened by his service-connected residuals of a 
left knee injury with a postoperative total knee 
arthroplasty.



CONCLUSION OF LAW

Service connection for arthritis of the lumbar spine is not 
warranted on a direct or secondary basis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38  C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

A.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004, October 2005, and December 2006 letters sent to the 
veteran adequately apprised him of the information and 
evidence needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The May 2004 and October 2005 letters from the RO, as well as 
the December 2006 letter from the AMC, satisfy these 
mandates.  All three letters clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  This correspondence made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  The letters additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims, and also asked 
the veteran to provide VA with any other supporting evidence 
in his possession.  

The May 2004 RO letter also informed the veteran about the 
type of evidence needed to support a direct service 
connection claim, namely, proof of (a) an injury in military 
service or disease that began in or was made worse during  
military service, or an event in service causing injury or 
disease; (b) a current physical or mental disability; and (c) 
a relationship between the current disability and an injury, 
disease or event in service.  The October 2005 and December 
2006 letters informed the veteran about the type of evidence 
needed to support his secondary service connection claim, 
namely, proof of (1) a current (claimed as secondary) 
physical or mental disability shown by medical evidence; (2) 
an already service-connected disability; and (3) that the 
service-connected disability either caused or aggravated the 
current (claimed as secondary) disability.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19  Vet. App. at 403; 
see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
December 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
September 2001 RO decision that is the subject of this 
appeal.  Notwithstanding this belated notice, the Board 
determines that the RO cured this defect by providing this 
complete VCAA notice together with readjudication of the 
claim, as demonstrated by the July 2007 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed  
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, the veteran has not raised 
an effective date claim.  In view of the foregoing, the Board 
cannot conclude that the defect in timing of Dingess notice 
affected the essential fairness of the adjudication.  The 
presumption of prejudice is therefore rebutted.


B.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact 
receive numerous VA examinations, the most recent of which 
occurred in May 2007, which were thorough in nature and 
adequate for the purposes of deciding these claims.  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Laws and Regulations

A.  Direct Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d 1317; Coburn, 19Vet. App. 427.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, 7 Vet. App. at 505 ("When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact 'incurred' during the veteran's 
service, or by evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. 
§§ 3.307, 3.309. 

B.  Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

C.  Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III.  Analysis

A.  Factual Background

Service Medical Records (SMRs) 

The veteran's SMRs disclose no findings relating to an injury 
or disability involving the low back.  In the May 1956 Report 
of Medical Examination for Discharge, the clinician observed 
a slight defect in the veteran's gait, following an in-
service operation of the left knee.

Post-Service Treatment Records 

VA Medical Reports A July 1995 VA medical note indicates the 
veteran's complaints about low back pain, and X-rays from 
April 1995 demonstrated severe degenerative changes at the 
lowest lumbar levels.

A May 1996 VA medical report notes that an X-ray of the 
veteran's lumbar spine revealed severe degenerative joint 
disease (DJD), and a November 1996 VA medical record conveys 
that the veteran's DJD of the lumbosacral spine was becoming 
worse.

The veteran received a total knee arthroplasty of the left 
knee in March 1998.

In June 1999, the veteran underwent a CT scan of the 
lumbosacral spine, which revealed severe degenerative changes 
of the facets at the L5-S1 level with mild degenerative 
changes elsewhere.  No definite herniated disc of spinal 
stenosis was observed.

A July 2001 VA medical note indicates the veteran's history 
of chronic low back pain and DJD.

A June 2002 VA medical record by Dr. R.L.S. conveys his 
impression that the veteran displayed slight scoliosis in the 
upper lumbar area with large osteophytes scattered throughout 
the lumbosacral spine.  He also observed severe disc space 
narrowing, but no evidence of spondylolysis or 
spondylolisthesis.

An April 2006 VA medical note indicates that the veteran 
complained of low back pain that radiated into his left 
buttocks and thigh.

A January 2007 MRI revealed the conus to be at L1and appeared 
normal in sagittal projection.  It also revealed (1) marked 
narrowing of the disc space with generalized bulging of the 
disc at L1-2; (2) severe disc narrowing and bulging of the 
disc at L2-L3; and (3) severe degenerative changes at L3-L4, 
L4-L5, and L5-S1.

June 2002 VA Examination 

The veteran submitted to a June 2002 VA examination by Dr. 
A.W., an orthopedic surgeon, who reviewed the veteran's 
claims file.  He noted the veteran's left knee injury during 
service as well as his multiple knee surgeries during service 
and post-service.  Dr. A.W. also observed that the veteran's 
SMRs were silent with respect to any low back injury or 
disability, and commented that the veteran believed his low 
back disorder to be related to his total knee surgery or to 
the in-service accidents.

After a physical examination, wherein the veteran reported 
low back pain, and a review of prior X-rays of the back, Dr. 
A.W. diagnosed the veteran with lumbar degenerative disc 
disease (DDD), with mild to moderate osteoarthritic changes 
at the facets, L4-5, L5-S1.

As for any left knee disability-low back disorder link, Dr. 
A.W. stated that he found no evidence of record that the 
veteran injured his back during service.  He further 
determined that the veteran's very diffuse lumbar DDD and 
facet disease suggested a natural progression of a disease 
process, and asserted that the evidence of record did not 
indicate that this natural progression was aggravated, 
worsened or caused by the in-service accidents, which yielded 
the veteran's left knee disability.

May 2007 VA Examination

The veteran submitted to a May 2007 VA examination by Dr. 
A.W., who reviewed the veteran's claims file, including the 
remand directive.  He again noted the veteran's left knee 
injury during service as well as his multiple knee surgeries 
during service and post-service.  

After a physical examination, wherein the veteran reported 
low back pain, and a review of prior X-rays and a MRI of the 
back, Dr. A.W. diagnosed the veteran with (1) dextro-thoracic 
scoliosis, idiopathic, and (2) spondylosis, thoracic and 
lumbar spine with multilevel degenerative disc disease 
throughout the thoracic and lumbar spine.  The physician 
noted that he measured the veteran's leg lengths numerous 
times but found no discrepancy.

As for any left knee disability-low back disorder link, Dr. 
A.W. stated that "there is no documentation in the file of 
an objective nature to substantiate the multilevel thoracic 
and lumbar degenerative disc disease is secondary to an 
injury while in the service."  He acknowledged the veteran's 
opinion that "anybody would expect after being tossed out of 
a jeep to develop arthritis," but stated that "there is no 
objective evidence as I am reviewing the C-file today, and I 
am reviewing current records including radiographic studies, 
to suggest a problem stemming from his knee arthritis and 
also stemming from his total knee replacement."

Private Medical Reports 

In a May 2004 private medical notation, the clinician 
recorded the veteran's complaint of low back pain and right 
leg pain ever since a 1955 in-service accident when he was 
struck by a vehicle.

In another May 2004 private medical report by Dr. S.J., the 
veteran conveyed a history of low back pain.  The physician 
obtained images of the lumbar spine and observed some 
degenerative changes and disc space narrowing.  Dr. S.J. 
conveyed his impression that the veteran had slight 
retrolisthesis of the L1 on L2 and of L2 on L3.  He further 
noted left lateral disc protrusion and mild central canal 
narrowing, as well as neural foraminal stenosis.  Dr. S.J. 
offered no opinion as to the cause or origin of these 
abnormalities.

Physician's Assistants' Correspondences 

In May 2004, N.M., a physician's assistant, indicated that 
she could not presume to state that the veteran's back pain 
and his postoperative left knee disability were related, as 
she did not have the expertise to offer such an opinion.

In a June 2004 correspondence, N.M. attested to the veteran's 
history of increasing back pain.  She further indicated that 
the veteran's "history relates aggravated symptoms since 
[his] Left Total Knee procedure of 1998," although N.M. 
again acknowledged that "I cannot say with any orthopedic 
expertise that these two items are related."

In a December 2006 letter, which includes an August 2006 
orthopedic note, S.A.J., also a physician's assistant, stated 
that it was not uncommon for a knee disability, such as the 
veteran's, to cause back pain and posture problems.  The 
examiner did not indicate whether he reviewed the claims 
file; however, he noted the veteran's in-service injuries and 
multiple surgeries.  He did not have access to a private 
provider's MRI results, but did review a prior CT scan and 
current X-rays.  He indicated that he could not be certain 
about what caused the veteran's back pain, but asserted that 
it was as likely as not that the veteran's left knee 
disability was causing the back problems.  Specifically, he 
concluded that the veteran's back pain was aggravated by a 
limp and a 1 cm discrepancy in leg length, and that "while 
this condition is not presumed to be the sole cause of his 
back pain given his MRI documented retrolisthesis and lumbar 
spine stenosis, the leg length discrepancy which is service 
connected certainly contributes to his pain."    

Veteran's Accounts 

A February 2002 VA medical report indicates the veteran's 
belief that his left knee and back disabilities were related.

As reflected in a September 2004 VA medical report, the 
veteran conveyed that he had "bad discs" in his back, with 
severe degeneration. He indicated that he had received 
cortisone injections to the lumbar spine over the prior six 
months.

In a July 2005 VA medical report, the veteran stated that he 
had low back pain for the previous six months, which he 
attributed to his irregular posture, secondary to knee 
asymmetry over the previous few decades.

B.  Discussion

Initially, the Board notes that presumptive service 
connection is not established.  Under the most favorable 
analysis of the evidence, the earliest that it could be said  
that the veteran developed arthritis of the lumbar spine is 
July 1995, which is well after one year following his 
discharge from service.  

With respect to direct service connection, the preponderance 
of the evidence is against a finding that the veteran's 
presently diagnosed low back disability was incurred in 
service.  The veteran's service medical records contain no 
evidence of any complaints, symptoms, diagnoses, or treatment 
for a low back condition.  This silence weighs against a 
determination that a low back disability was incurred in 
service.  The Board notes at the outset the significant lapse 
in time between the veteran's 1956 separation and the first 
documented medical report of a low back disability in 1995.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  In the instant case, the 
veteran's first diagnosis occurred upon a medical 
consultation in 1995, almost 40 years after discharge.  An 
absence of relevant evidence for such duration weighs against 
the veteran's claim of service connection.  Maxson, 12 Vet. 
App. 453.  Finally, the only opinion in the claims file 
concerning direct service connection found no nexus.

The preponderance of the evidence is also against a finding 
that the veteran's presently diagnosed low back disability 
was caused or aggravated by his service-connected knee 
disability.  There are opinions that support and weigh 
against the contended causal relationship.  The Board 
recognizes its duty to determine how much weight should 
attach to each medical opinion of record and to provide 
adequate reasons and bases upon its adoption of one medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases").  
In addition, the Board notes that it may place greater weight 
on one medical opinion over another, depending on factors 
such as reasoning employed and whether or not, and the extent 
to which, the examiner reviewed prior clinical records and 
other evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches").

The Board affords greater probative value to the VA 
examiner's opinion than to the physician assistant's opinion 
given the facts of this case.  After an extensive review of 
the claims file, the VA examiner unequivocally concluded that 
the veteran's low back disability is not related to his 
service-connected left knee disability.  A physician's access 
to the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  In contrast, S.A.J. determined that "it 
is as likely as not" that the veteran's knee condition is 
causing his back problems.  This opinion is equivocal when 
compared to the VA examiner's finding of no nexus.  S.A.J. 
did provide a rationale for his opinion, but he is not a 
specialist in the branch of medicine directly involved in the 
veteran's claim.  The VA examiner, however, is a specialist 
in orthopedics.  When evaluating the probative value of 
medical statements, factors such as the individual's 
knowledge and skill in analyzing the medical data must be 
considered.  Black v. Brown, 10 Vet. App. 279, 284 (1997).  
Finally, although the Court has not adopted a treating 
physician's rule in veterans benefits cases, see White v. 
Principi, 243 F.3d 1378, 1380-81 (Fed.Cir.2001), the Board 
notes that the VA physician examined the veteran on two 
different occasions.  For the reasons set forth above, the 
Board finds that the May 2007 VA examiner's report is more 
probative than S.A.J.'s December 2006 letter, as it is well 
reasoned and consistent with other evidence of record.  See 
Prejean, 13 Vet. App. at 448-9.  

The Board finds that the combination of the number of years 
(decades) that elapsed before a low back disability was first 
shown and the most recent VA opinion that the veteran's 
current back disability was not caused or aggravated by his 
left knee disability which, unlike the supportive opinion in 
December 2006, was unequivocal in nature and supported by a 
thorough review of the record, outweighs the December 2006 
opinion.  

The Board acknowledges the veteran's contentions about the 
diagnosis and etiology of his low back disability.  Although 
the veteran is certainly competent to describe symptoms, to 
include pain (see, e.g., Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994)), without any indication in the record that he 
has relevant medical training, he is not competent to 
diagnose a low back disability as defined by the applicable 
regulation, 38 C.F.R. § 3.385.  Further, he is not competent 
to provide an opinion on whether an etiological relationship 
exists between his lumbar arthritis and any event during 
service, to include the jeep accident, versus some post-
service etiology.  As a result, his own assertions are not 
probative to the critical issue in this case of whether his 
low back disability is linked to any event of service.

IV.  Conclusion 

For the reasons stated above, the Board finds that a claim 
for service connection for arthritis of the lumbosacral spine 
is not warranted.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  


ORDER

Service connection for arthritis of the lumbosacral spine is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


